Illinois Official Reports

                                       Appellate Court



                         Mabwa v. Mendoza, 2014 IL App (1st) 142771



Appellate Court           ROSE MABWA, LORENZO PATE, SANDRA RAMSEY,
Caption                   MICHAEL QUINLAN, CASSANDRA CHERIF, DOMINICK
                          CHEW, and MARION COLEMAN, Plaintiffs-Appellants, v.
                          SUSANA A. MENDOZA, Clerk of the City of Chicago,
                          Defendant-Appellee (The Chicago Board of Elections and Its
                          Commissioners, Langdon D. Neal, Richard A. Cowen and Marisel A.
                          Hernandez, Defendants).


District & No.            First District, Fifth Division
                          Docket No. 1-14-2771


Filed                     October 7, 2014


Held                       The trial court properly denied plaintiffs’ complaint for a writ of
(Note: This syllabus mandamus to compel defendant, the city clerk of the City of Chicago,
constitutes no part of the to certify defendants’ petitions seeking to place on the ballot the
opinion of the court but question of whether the retail sale of alcoholic liquor should be
has been prepared by the allowed in a certain precinct of a certain ward, notwithstanding
Reporter of Decisions plaintiffs’ contention that the petitions “substantially” complied with
for the convenience of the Liquor Control Act, since plaintiffs failed to file with their
the reader.)               petitions the attestations of the circulators swearing to the dates the
                           voters signed the petitions, the attestations that were filed merely
                           stated that the voters signed on “the dates indicated,” nearly half of
                           “the dates indicated” were missing, incomplete or wrong, there were
                           various indications that some voters signed outside the time limit set
                           by the statute, some of the circulator attestations had incomplete or
                           inconsistent cross-outs, and at least one sheet had dates that did not
                           proceed in chronological order.


Decision Under            Appeal from the Circuit Court of Cook County, No. 14-CH-13812; the
Review                    Hon. David A. Skryd, Judge, presiding.
     Judgment                   Affirmed.


     Counsel on                 James Shapiro, of Robinson, Shapiro & Schwartz, LLC, of Chicago,
     Appeal                     and Jeffrey D. Greenspan, of Skokie, for appellants.



                                Stephen R. Patton, Corporation Counsel, of Chicago (Benna Ruth
                                Solomon, Myriam Zreczny Kasper, and Jonathon D. Byrer, Assistant
                                Corporation Counsel, of counsel), for appellee.




     Panel                      JUSTICE GORDON delivered the judgment of the court, with
                                opinion.
                                Justices McBride and Reyes concurred in the judgment and opinion.




                                                  OPINION

¶1         On July 22, 2014, plaintiffs filed a petition with the office of the city clerk of the City of
       Chicago (the City), which requested that the voters of the 18th precinct in the 27th ward be able
       to vote in the upcoming November 4, 2014, election on the question of whether: “the sale at
       retail of alcoholic liquor be prohibited in this 18th precinct of the 27th ward of the City of
       Chicago (as such precinct existed as of the last general election).” Defendant Susana A.
       Mendoza, the clerk of the City of Chicago, did not certify the petition as valid, and plaintiffs
       then sought a writ of mandamus from the trial court to order the clerk to certify the petition.
¶2         On this appeal, plaintiffs argue that the trial court abused its discretion in denying a writ of
       mandamus. Plaintiffs acknowledge in their appellate brief that “the role of the clerk is to
       determine whether the petition on its face apparently conforms to the statutory requirements.”
       However, they argue that their signature sheets were in substantial compliance, despite the
       facts: (1) that plaintiffs chose not to file, with their petition, the statutorily required attestations
       from the circulators swearing to the dates on which the voters signed; (2) that the attestations
       failed to provide any information at all about the dates on which the voters signed except to
       state that the sheets were signed on “the dates indicated” by the voters themselves; (3) that
       almost half “the dates indicated” by the voters were missing, incomplete or wrong; (4) that one
       voter’s signature bears the date “6/12/2012,” although the petition had to be signed within four
       months of its July 22, 2014, filing; (5) that some of the other dates indicate a possible 2012
       date; (6) that some of the circulator attestations had incomplete or inconsistent cross-outs; and
       (7) that, on at least one of the sheets, the dates do not proceed in chronological order.
¶3         For the following reasons, we affirm the trial court.


                                                      -2-
¶4                                              BACKGROUND
¶5                                                I. The Petition
¶6         On July 22, 2014, a petition was filed with the office of the city clerk of the City of Chicago
       which requested that the following proposition be submitted to the voters of the 18th precinct
       in the 27th ward in the upcoming November 4, 2014, election:
                “Shall the sale at retail of alcoholic liquor be prohibited in this 18th precinct of the 27th
                ward of the City of Chicago (as such precinct existed as of the last general election)?”
¶7         The petition was accompanied by 29 signature sheets, which were gathered by seven
       circulators and possibly an eighth. The seven circulators were: (1) Rose Mabwa, (2) Sandra
       Ramsey, (3) James Allen, (4) Lorenzo Pate, (5) Stefano Viola, (6) Constantine Argiris, and (7)
       Donna Lewis. The possible eighth is Timothy Stevens; however, on all the sheets which
       contain his name, Rose Mabwa’s name is either crossed out or still present.
¶8         Mabwa’s name appears, in some fashion, on 8 of the 29 sheets. A circulator’s name
       appears in three places on each signature sheet: (1) in the blank space for the “Circulator’s
       Name,” (2) in the blank space for the “Circulator’s Signature,” and (3) in the blank space for
       the “Name of Circulator,” which is filled in by the notary public.
¶9         All of the Mabwa sheets have crossed-out names. On sheet Nos. 1 and 4, by “Circulator’s
       Name,” Mabwa’s name has a line through it and then it is reprinted above. Her signature also
       has a line through it, as though it were also crossed out, but it is not re-signed.
¶ 10       On sheet No. 2, her name is again crossed out by “Circulator’s Name,” but on this sheet the
       name “Timothy Stevens” is printed over it, rather than her own name. The signature line has
       Mabwa’s signature without a line through it, but there is an extra squiggle next to her signature,
       which appears to be an additional signature. This squiggle is the same signature that appears on
       later sheets which state that Timothy Stevens was the person appearing before the notary.
       However, although Stevens’ name appears on sheet No. 2 as the “Circulator’s Name,” and
       although his signature appears on the signature line, Mabwa’s name is the name of the person
       stated as appearing before the notary public, not Stevens.
¶ 11       On sheet Nos. 3, 17, 23, 26 and 28, Mabwa’s name is crossed out in all three places, and
       Timothy Stevens’ name appears as both the “Circulator’s Name,” and the person appearing in
       front of the notary public. Next to Mabwa’s signature, which has a line through it, is the same
       squiggle appearing on sheet No. 2.
¶ 12       It is undisputed: (1) that the 29 sheets contained 184 provisional signatures, (2) that 132
       signatures were required, and (3) that plaintiffs chose not to file, with their petition, the
       statutorily required attestations from the circulators swearing to the dates on which the voters
       signed and instead chose to rest the validity of those dates solely on what the voters wrote
       themselves.
¶ 13       All of the dates which are complete dates were in June or July 2014, with the month written
       as a “6” or a “7.” For at least nine of the signatures, “60612” appears in the date column, which
       could be either the date of June 6, 2012, or the ZIP code of the voter. However, on sheet No. 3,
       which is one of the eight Mabwa sheets, one voter printed “6/12/2012,” which cannot possibly
       be a ZIP code and which is unmistakably a date from two years ago.
¶ 14       It is undisputed that, of the 184 provisional signatures, 81 or almost half contain either no
       date or an incomplete or inappropriate date, and that, of those with an incomplete date, 2 list
       only the day and 67 list only the month and day. Plaintiff argues that, if we include the 69

                                                     -3-
       signatures with partial dates, then the petition contains 172 dated signatures, which is 40 more
       signatures than the 132 required.
¶ 15       However, plaintiff includes in this number 48 full or partially dated signatures from the
       eight Mabwa sheets. The eight Mabwa sheets contain 27 fully dated signatures, 19 with only
       the month and day, and 2 with only the day.
¶ 16       In a letter dated August 15, 2014, and addressed to “Tim Stevens,” the city clerk stated that
       “[t]his office has decided not to certify to the Board of Elections of the City of Chicago the
       petition filed” because of an “insufficient number of signatures.”

¶ 17                             II. The Complaint for Writ of Mandamus
¶ 18       On August 25, 2014, plaintiffs filed a complaint for a writ of mandamus. Three of the six
       plaintiffs are Rose Mabwa, Lorenzo Pate and Sandra Ramsey, who had also been circulators.
       The remaining three plaintiffs are Michael Quinlan, Cassandra Cherif, Dominick Chew and
       Marion Coleman. Defendants are the city clerk and the Chicago Board of Elections (Board)
       and its commissioners, Langdon D. Neal, Richard A. Cowen and Marisel A. Hernandez. The
       complaint asked that “a Writ of Mandamus be issued requiring Defendants to place said
       proposition on the ballot in the November 18, 2014 election in the 18th precinct of the 27th
       Ward.”
¶ 19       On September 3, 2014, the matter was on the calendar and the trial court issued a
       scheduling order directing (1) the “City of Chicago to file its motion to dismiss by Friday,
       September 5, 2014”; (2) plaintiffs to reply by Tuesday, September 9, 2014; and (3) the
       “[m]atter [is] set for hearing at 9:30 a.m. *** on September 10, 2014.” The record does not
       contain a transcript for the court appearances on either September 3 or September 10.

¶ 20                              III. The City Clerk’s Motion to Dismiss
¶ 21       On September 5, 2014, the city clerk filed a motion to dismiss, pursuant to section 2-615 of
       the Illinois Code of Civil Procedure (735 ILCS 5/2-615 (West 2012)) for failure to state a claim
       upon which relief may be granted. The motion argued, first, that “[a]t least 81 of the collected
       signatures have a serious defect in the date field, such as a blank date field, containing a ZIP
       code in the date field or omitting the month and/or year from the date field.”
¶ 22       Second, the motion argued that a writ of mandamus cannot be granted to compel an action
       by a public official where the act sought is discretionary, and that the clerk has discretion in
       applying the law to the facts when reviewing petitions to determine whether they should be
       certified to the Board.

¶ 23                  IV. Plaintiffs’ Response and Motion for Summary Judgment
¶ 24       In response to the City’s motion to dismiss, plaintiffs filed a combined document entitled:
       “Plaintiffs’ Response to Clerk of the City of Chicago’s Motion to Dismiss and Plaintiffs’
       Motion for Summary Judgment.” While section 2-619.1 of the Code of Civil Procedure (Code)
       (735 ILCS 5/2-619.1 (West 2012)) permits a party to file a combined motion, there is no
       provision for a combined “response and motion” such as plaintiffs submitted here. Even where
       the Code permits a combined motion, it requires the motion to “be in parts,” with each part
       “limited to” and clearly labeled as made under section 2-615, which governs motions to
       dismiss, or section 2-1005, which governs summary judgment, or section 2-619, which permits

                                                   -4-
       dismissal based upon certain defects or defenses. 735 ILCS 5/2-619.1 (West 2012). The
       combined document submitted by plaintiffs is not limited and labeled as required. There is no
       indication in the record that plaintiffs’ motion for summary judgment was docketed or
       scheduled for briefing or heard; thus, we do not know whether the trial court struck or simply
       disregarded this improper submission. The city clerk did not respond to it. Since plaintiffs
       never obtained a ruling on this motion, it is not before us on appeal. Raintree Homes, Inc. v.
       Village of Kildeer, 302 Ill. App. 3d 304, 306 (1999) (“In order to preserve an issue for review,
       an appellant must first obtain either a ruling on the issue or a refusal to rule thereon from the
       trial court.” (citing Goodrich v. Sprague, 376 Ill. 80, 86 (1941))).
¶ 25        Nonetheless, for the sake of completeness, we describe here the affidavits which plaintiffs
       submitted in support of their motion for summary judgment. In support, plaintiffs submitted
       affidavits from only three of the possibly eight circulators: (1) Sandra Ramsey; (2) Rose
       Mabwa; and (3) Lorenzo Pate.
¶ 26        Although Ramsey’s name appears as the circulator on sheet No. 7, Ramsey’s affidavit
       swears only that she circulated sheet Nos. 5, 6, 14, 15 and 19. Her affidavit swears that the
       signatures were signed in her presence between June 12, 2014, and July 11, 2014, although
       several of the dates on her sheets read “7/18.”
¶ 27        Although Mabwa’s signature is crossed out on sheet Nos. 1 and 4, and although sheet No. 2
       states the “Circulator’s Name” as “Timothy Stevens,” Mabwa’s affidavit swears that she
       circulated sheet Nos. 1, 2 and 4, and they were signed in her presence on June 11 and 12.
¶ 28        The third and last affidavit was from Lorenzo Pate, who swore that he circulated sheet Nos.
       10, 16 and 21, and they were signed in his presence between June 20, 2014, and July 7, 2014.
       On sheet Nos. 10 and 21, the dates go in chronological order, with the earlier signatures
       appearing before the later ones. However, on sheet No. 16, the dates are not in chronological
       order. The first signatures on the list are dated after the later signatures.

¶ 29                                    V. The Trial Court’s Order
¶ 30       On September 10, 2014, the trial court granted the city clerk’s motion to dismiss in a
       written order which states in full:
                    “All parties being present and the matter having been heard by the Court, it is
                hereby ordered:
                    1) Defendant Mendoza’s motion to dismiss is granted;
                    2) The matter is dismissed with prejudice and is off call;
                    3) The local option petition filed by Plaintiffs with the City Clerk is invalid and no
                referendum on the matter shall appear on the ballot based upon the Clerk’s
                determination not to certify the petition.”
¶ 31       While an attorney filed an appearance and other documents on behalf of the city clerk,
       defendants Chicago Board of Elections and its commissioners did not file any papers in the
       court below which appear in the record before us. These defendants have also chosen not to file
       a brief in this appeal. Thus, they are not parties to the appeal.
¶ 32       On September 12, 2014, plaintiffs filed a notice of appeal from the trial court’s September
       10, 2014, order, dismissing with prejudice their petition for a writ of mandamus to the city
       clerk. This appeal followed.


                                                    -5-
¶ 33                                             ANALYSIS
¶ 34       Plaintiffs argue on appeal that the trial court abused its discretion in denying a writ of
       mandamus to the city clerk. Plaintiffs acknowledge in their appellate brief that “the role of the
       clerk is to determine whether the petition on its face apparently conforms to the statutory
       requirements.” However, they argue that their signature sheets were in substantial compliance,
       despite the facts: (1) that plaintiffs chose not to file, with their petition, the statutorily required
       attestations from the circulators swearing to the dates on which the voters signed; (2) that the
       attestations failed to provide any information at all about the dates on which the voters signed
       except to state that the sheets were signed on “the dates indicated” by the voters themselves;
       (3) that almost half “the dates indicated” by the voters were missing, incomplete or wrong; (4)
       that one voter’s signature bears the date “6/12/2012,” although the petition had to be signed
       within four months of its July 22, 2014, filing; (5) that some of the other dates indicate a
       possible 2012 date; (6) that some of the circulator attestations had incomplete or inconsistent
       cross-outs; and (7) that, on at least one of the sheets, the dates do not proceed in chronological
       order.

¶ 35                                       I. Standard of Review
¶ 36        Our supreme court has repeatedly cautioned that “[m]andamus is an extraordinary
       remedy,” which may be used to enforce the performance of official duties by a public officer
       only where the petitioner is entitled to the performance “as a matter of right” and only “ ‘where
       no exercise of discretion’ ” on the part of the officer “ ‘is involved.’ ” Noyola v. Board of
       Education of the City of Chicago, 179 Ill. 2d 121, 133 (1997) (quoting Madden v. Cronson,
       114 Ill. 2d 504, 514 (1986)). See also Lewis v. Spagnolo, 186 Ill. 2d 198, 229 (1999); People v.
       Latona, 184 Ill. 2d 260, 277 (1998); Baldacchino v. Thompson, 289 Ill. App. 3d 104, 109
       (1997) (“mandamus is an extraordinary remedy” proper only when the acts compelled are
       “purely ministerial” and “require no exercise of judgment” by the public officer); Crump v.
       Illinois Prisoner Review Board, 181 Ill. App. 3d 58, 60 (1989). “Mandamus cannot be used to
       direct a public official or body to reach a particular decision or to exercise its discretion in a
       particular manner, even if the judgment or discretion has been erroneously exercised.” Crump,
181 Ill. App. 3d at 60.
¶ 37        In Crump, this court held that, “absent an abuse of discretion” on the part of the trial court,
       “a reviewing court will not overturn the trial court’s grant or denial of a writ of mandamus.”
       Crump, 181 Ill. App. 3d at 60. See also People v. Latona, 184 Ill. 2d 260, 277 (1998)
       (“issuance of a writ of mandamus” is “discretionary in nature”). The Crump decision stated
       only that the trial court had “dismissed” the petition, without specifying if the defendants had
       made a motion to dismiss or a motion for summary judgment. Crump, 181 Ill. App. 3d at 59.
¶ 38        However, in Baldacchino, this court expressly rejected the defendants’ argument that the
       standard of review for a trial court’s grant or denial of a writ of mandamus was “abuse of
       discretion,” and held instead that the trial court’s decision “should be reversed on appeal only
       when the decision is against the manifest weight of the evidence.” Baldacchino, 289 Ill. App.
3d at 109. Yet, later in this same opinion, the court held: “Though we would have resolved the
       matter differently than the trial court, we cannot say that the trial court abused its discretion by
       refusing to issue a writ of mandamus.” Baldacchino, 289 Ill. App. 3d at 113. In Baldacchino,
       the trial court had denied the plaintiffs’ motion for summary judgment and granted the
       defendants’ motion to dismiss. Baldacchino, 289 Ill. App. 3d at 108. This procedural posture is

                                                      -6-
       somewhat different from the case at bar in that, in our case, the trial court issued no ruling on
       plaintiffs’ motion for summary judgment.
¶ 39       “An abuse of discretion exists where the trial court’s decision is arbitrary or fanciful, or
       where no reasonable person would agree with the court’s position.” Seymour v. Collins, 2014
IL App (2d) 140100, ¶ 21. “A decision is against the manifest weight of the evidence only
       when an opposite conclusion is apparent or when the findings appear to be unreasonable,
       arbitrary, or not based on the evidence.” Eychaner v. Gross, 202 Ill. 2d 228, 252 (2002).
¶ 40       In the case at bar, we do not have to resolve this issue because, whether we applied an
       abuse-of-discretion, or an against-the-manifest-weight, or even a de novo standard of review,
       we still could not find any error by the trial court.

¶ 41                                        II. Writ of Mandamus
¶ 42       “For a complaint seeking mandamus to withstand” a motion to dismiss, “it must allege
       facts which establish [(1)] a clear right to the relief requested, [(2)] a clear duty of the
       respondent to act, and [(3)] clear authority in the respondent to comply with the writ.” Noyola,
179 Ill. 2d at 133, cited by Lewis, 186 Ill. 2d at 229.
¶ 43       In the case at bar, the third element is not in dispute. Defendant concedes in her appellate
       brief “that, generally speaking, [the city clerk] has the authority to take the particular action
       requested.”

¶ 44                                    III. The Liquor Control Act
¶ 45       Plaintiffs submitted their petition to the city clerk pursuant to the Liquor Control Act of
       1934 (235 ILCS 5/1-1 et seq. (West 2012)) (the Act). Article 9 of the Act permits local voters
       to hold a referendum on the retail sale of alcohol in their precinct and sets forth the conditions
       for the referendum. 235 ILCS 5/9-1 et seq. (West 2012).
¶ 46       Section 9-2 provides in relevant part:
               “When any legal voters of a precinct in any city, village or incorporated town of more
               than 200,000 inhabitants, as determined by the last preceding Federal census, desire to
               pass upon the question of whether the sale at retail of alcoholic liquor shall be
               prohibited in the precinct or at a particular street address within the precinct, they shall,
               at least 104 days before an election, file in the office of the clerk of each city, village or
               incorporated town, a petition directed to the clerk, containing the signatures of not less
               than 25% of the legal voters registered with the board of election commissioners or
               county clerk, as the case may be, from the precinct.” 235 ILCS 5/9-2 (West 2012).
       There is no dispute that “25% of the legal voters” in the case at bar came to 132 voters, and
       thus, the petition needed 132 valid signatures for the proposition to be placed on the upcoming
       ballot.
¶ 47       The Liquor Control Act grants Illinois citizens the right to restrict or prohibit the sale of
       alcohol in their own precinct, but it grants them this right only under certain conditions.
       However, the submission of the issue to the electorate is mandatory only “when the petition
       has been filed in proper form with the clerk.” 235 ILCS 5/9-2 (West 2012). Haymore v. Orr,
       385 Ill. App. 3d 915, 918 (2008) (if a petition does not appear “on its face” to have complied
       with the statutory requisites, then the clerk has “no duty to submit the question”); North v.
       Hinkle, 295 Ill. App. 3d 84, 88 (1998) (same).

                                                     -7-
¶ 48        The Act provides that “[a] petition for submission of the proposition shall be in
       substantially the following form,” and then it provides, word for word, the form. 235 ILCS
       5/9-4 (West 2012). Thus, all circulators need to do is to copy and paste from the statute. That
       was not done in the case at bar, and plaintiffs argue instead that their sheets are “substantially”
       in the required form. 235 ILCS 5/9-4 (West 2012).
¶ 49        The Act provides that the petitions “shall conform to the requirements of the general
       election law, as to form and signature requirements.” 235 ILCS 5/9-4 (West 2012). However,
       in the very next sentence, the Act provides an additional requirement concerning dates, which
       was completely missing from the sheets in the case at bar. The Act states: “The circulator’s
       statement shall include an attestation of: (1) that none of the signatures on this petition sheet
       were signed more than 4 months before the filing of this petition, or (2) the dates on which the
       petitioners signed the petition, and shall be sworn to before an officer residing in the county
       where such legal voters reside and authorized to administers oaths therein.” 235 ILCS 5/9-4
       (West 2012).
¶ 50        The date of the voters’ signatures is so important to the Act that it requires two different
       individuals to write down the date of each signature: (1) the voter; and (2) the circulator. The
       form prescribed by the Act requires each voter to write the “[d]ate of signing.” 235 ILCS 5/9-4
       (West 2012). Then, the Act requires the date to be written a second time by a second person,
       when it directs the circulators to swear before a notary that they obtained the voters’ signatures
       either: (1) less than four months before the petition was filed; or (2) on certain, specific dates.
       In this manner, the Act refuses to rely solely on the word of the voters, but also requires the
       circulators to swear before a notary to the validity of the dates. The Act thus creates a double
       insurance about the validity of the dates.
¶ 51        In the case at bar, the circulators failed to provide any indication of the dates on the sheets,
       except to state that the signatures were provided “on the date indicated” by the voters
       themselves. Thus, the double insurance contemplated by the statute was completely missing
       here. Cf. Simmons v. DuBose, 142 Ill. App. 3d 1077, 1080 (1986) (the purpose of the
       requirement in the Election Code that a circulator must swear to the date on which the voters
       signed is to “guard against fraud”).
¶ 52        As noted above, only a petition “filed in proper form with the clerk” may be submitted to
       the voters, and the duty of certifying that the petition is in proper form is given to the clerk. 235
       ILCS 5/9-4 (West 2012). The Act provides:
                    “The *** clerk shall certify the proposition to be submitted at the election to the
                appropriate election officials, in accordance with the general election law, unless the
                petition has been determined to be invalid.” (Emphasis added.) 235 ILCS 5/9-4 (West
                2012).
       Since the “unless” clause in the above sentence uses the passive voice, the Act does not
       explicitly name the actor who “determines” the petition to be invalid. However, since the
       subject in the prior sentence is the “clerk,” the inference is that it is the clerk who must, in the
       first instance, “determine[ ]” whether the petition is valid. 235 ILCS 5/9-4 (West 2012). This
       conclusion is reinforced by the following sentence, which states: “If the court determines the
       petitions to be invalid subsequent to the certification by the clerk, the court’s order *** shall
       nullify such certification.” (Emphasis added.) 235 ILCS 5/9-4 (West 2012). See Check Inn
       Lounge, Inc. v. Kozubowski, 164 Ill. App. 3d 1023, 1031 (1988) (“the Act prescribes
       comprehensive statutory procedures which require the clerk’s involvement, rather than the

                                                     -8-
       board’s,” including that the petition “must be certified by the clerk”); cf. Haymore, 385 Ill.
       App. 3d at 918 (under the Election Code, “the responsibility for determining whether an
       election petition apparently conforms to the law rests with the town clerk”); North, 295 Ill.
       App. 3d at 89 (the clerk is the “gatekeeper” who must “turn away” papers that do not comply
       on their face with the law).
¶ 53        Plaintiffs argue that the trial court abused its discretion by denying a writ of mandamus to
       the clerk, because they had “a clear right to the relief requested,” since their petitions
       “substantially” complied with the Act. We can find no clear right here: (1) where plaintiffs
       completely ignored a specific requirement set forth in the Act by failing to file, with their
       petition, the statutorily required attestations from the circulators swearing to the dates on
       which the voters signed; (2) where the attestations that they did file failed to provide any
       information at all about the dates on which the voters signed except to state that the sheets were
       signed on “the dates indicated” by the voters themselves; (3) where almost half “the dates
       indicated” by the voters were missing, incomplete or wrong; (4) where one voter’s signature
       bears the date “6/12/2012,” although the petition had to be signed within four months of its
       July 22, 2014, filing; (5) where some of the other dates indicate a possible 2012 date; (6) where
       some of the circulator attestations had incomplete or inconsistent cross-outs; and (7) where, on
       at least one of the sheets, the dates do not proceed in chronological order.

¶ 54                                      CONCLUSION
¶ 55      For the foregoing reasons, we can find no abuse of discretion by the trial court.

¶ 56      Affirmed.




                                                   -9-